                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NICK LOWRY, on behalf of himself and all                 CASE NO. C19-0241-JCC
     others similarly situated,
10
                                                              MINUTE ORDER
11                              Plaintiff,
                v.
12
     ADDITECH, INC., a Texas corporation,
13
                                Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation of dismissal with prejudice (Dkt. No. 20). Pursuant to
18
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-executing, and this action
19
     is DISMISSED with prejudice and without an award of costs or attorney fees to either party. The
20
     Clerk is directed to CLOSE this case.
21
            DATED this 12th day of November 2019
22

23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26




     MINUTE ORDER
     [CASE #]
     PAGE - 1
